internal_revenue_service department of the treasury number release date index number re washington dc person to contact telephone number refer reply to cc psi 4-plr-105348-02 date december legend grandparent a grandparent b child a child b grandchild a grandchild b grandchild c trust grandchild a_trust grandchild b_trust grandchild c trust corporate trustee individual trustee a individual trustee b date date date date date court first order second order state statute dear this is in response to the date letter and subsequent correspondence requesting a ruling regarding the generation-skipping_transfer_tax consequences of a judicial construction of trust plr-105348-02 facts the facts submitted and representations made are as follows grandparent a died on date prior to date his will provided for the creation of trust and designated grandparent b and child a as trustees grandparent a died on date grandparent b died on date and child a died on date all before date child a had three children the grandchildren grandchild a grandchild b and grandchild c each of whom survived grandparent b and child a under article iii paragraph a of trust the trust is to be held for the benefit of grandparent b during her life under article iii paragraph b on grandparent b’s death trust is to be divided into equal shares one such share to be held for the benefit of each child of child a then living the grandchildren under article iii paragraph d until the complete distribution of a grandchild’s share or until the grandchild’s prior death so much of the net_income is to be distributed to the grandchild as the trustees in their absolute discretion deem reasonably necessary for the grandchild’s comfortable support education and welfare the remaining income may be distributed to any one or more of grandparent a’s descendants except child a and child b and their spouses as the trustees in their absolute discretion deem advisable any remaining income is to be added to the principal of the share under article iii paragraph e the trustees may distribute such principal of a grandchild’s share to the grandchild as in their absolute discretion they deem advisable however distributions of principal made after child a’s death may not exceed one-third of the fair_market_value of such share at the time of its creation until the grandchild attains age nor two-thirds of the fair_market_value until the grandchild attains age under article iii paragraph e if a grandchild dies after child a has died the grandchild’s share is to be distributed to such of the grandchild’s then living descendants in such proportions and subject_to such trusts and conditions as the grandchild directs by will in default of the grandchild’s direction the trustees are to distribute the grandchild’s share to the grandchild’s then living descendants equally per stirpes or if there are none equally per stirpes to grandparent a’s then living descendants except child b under article iii paragraph b at child a’s death the entire trust estate is to be distributed to such of grandparent a’s then living descendants and their spouses in plr-105348-02 such proportions and subject_to such trusts and conditions as child a directs by will at his death with power in child a to exclude any one or more of such persons in default of the exercise of the power the trust is to continue as described above under article iii paragraph n the trustees have the full power and authority to determine whether and in what proportions any receipts or disbursements are to be credited or charged to or apportioned between principal and income pursuant to the directive of article iii paragraph b on grandparent b’s death the trustees divided trust into three shares grandchild a_trust grandchild b_trust and grandchild c trust child a did not exercise the testamentary power to appoint the trust property among grandparent a’s then living descendants and their spouses and therefore grandchild a_trust grandchild b_trust and grandchild c trust have continued in effect under the provisions of trust the current trustees are corporate trustee individual trustee a and individual trustee b it is represented that no additions actual or constructive have been made to trust or grandchild a_trust grandchild b_trust or grandchild c trust after date under applicable local law governing the ascertainment of income and principal and the apportionment of receipts and expenses a_trust is to be administered with due regard to the respective interests of income beneficiaries and remaindermen a_trust is so administered with respect to the allocation of receipts and expenses if a receipt is credited or an expense is charged to income or principal or partly to each in accordance with the terms of the instrument state statute on date in response to the trustees’ request for instructions relating to their authority to manage and invest the trust assets court issued first order authorizing the trustees to invest the assets on a joint or pooled basis and retain professional investment managers having expertise in managing the type of investments appropriate to meet the investment objectives of a_trust or joint investment fund if the trustees deem it appropriate in accordance with the exercise of their fiduciary responsibility the trustees subsequently petitioned court for instructions concerning the power to allocate expenses and receipts under article iii paragraph n on date court issued second order concluding that pursuant to the express language of trust the trustees have the power and authority in the exercise of their fiduciary responsibilities to credit realized capital_gains to income and to charge income expenses to principal requested ruling you have asked us to rule that the exercise of the trustee’s discretion to allocate capital_gain receipts to income and to charge certain income expenses to principal pursuant to second order does not adversely affect the trusts’ status as exempt from the generation-skipping_transfer_tax plr-105348-02 discussion sec_2601 imposes a tax on every generation-skipping_transfer section b a of the tax_reform_act_of_1986 the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26 b ii b or c relating to property includible in the grantor's gross_estate under sec_2038 and sec_2042 sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from the application of chapter by section b a of the act a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes sec_26_2601-1 provides that a judicial construction of a governing instrument to resolve an ambiguity in the terms of the instrument will not cause an exempt trust to be subject_to the provisions of chapter if - the judicial action involves a bona_fide issue and the construction is consistent with a applicable state law that would be applied by the highest court of the state in the instant case trust and grandchild a_trust grandchild b_trust and grandchild c trust were irrevocable on date and no additions actual or constructive have been made to trust or grandchild a_trust grandchild b_trust or grandchild c trust after that date the judicial construction of article iii paragraph n that the trustees are authorized under the provision to allocate capital_gain receipts to income and charge certain income expenses to corpus is consistent with the language of the provision and applicable state law plr-105348-02 accordingly based on the facts submitted and the representations made we rule that the entry of the second order authorizing the trustees to allocate capital_gain receipts to income and charge certain income expenses to corpus and the trustees’ exercise of discretion in accordance with the court order will not adversely affect the status of grandchild a_trust grandchild b_trust and grandchild c trust as exempt from generation-skipping_transfer_tax sec_26_2601-1 except as specifically ruled herein we express no opinion on the federal tax consequences of the modification under the cited provisions or under any other provisions of the code specifically we express no opinion on the federal income and gift_tax consequences of the modification this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours enclosure copy for sec_6110 purposes george l masnik chief branch office of associate chief_counsel passthroughs and special industries
